EXHIBIT 10(D)
 
 
 
May 9, 2007


Mr. Michael W. Yackira
2305 Pearl Crest Drive
Las Vegas NV  89134


Dear Michael,


On behalf of the Board of Directors, I am pleased to offer you a promotion to
the position: President and Chief Executive Officer for Sierra Pacific
Resources.  You will also serve as Chief Executive Officer of the utility
companies, Nevada Power Company and Sierra Pacific Power Company (“The Company”
or “The Companies’).  Your primary work location will be at Sierra Pacific –
Nevada Power headquarters in Las Vegas, Nevada.  You will report directly to the
Board of Directors in this position.  You will assume these responsibilities on
August 1, 2007 and will serve until replaced, removed, or reelected to the
position by the Board of Directors.  The job will involve regular business
travel, especially within Nevada, California, the Western U.S., New York,
Washington D.C. and occasionally, international.  The board intends to eliminate
the Chief Operating Officer position effective with your assumption of this new
position.


The Board of Directors has determined that it intends, until further notice, to
split the positions of Chief Executive Officer and Chairman of the Board.  This
is a step taken to more closely align our governance practices with those
considered “best practice” within American publicly-traded companies.  The Board
of Directors has asked Walter M. Higgins to continue to serve as Chairman of the
Board of Directors, as a non-executive chairman, until further notice.


Your starting base salary as President and Chief Executive Officer will be
$600,000.  You will be eligible for an annual cash Short-Term Incentive Program
(STIP) payment of 75% (target) of your base salary.  Payment of the Short-Term
Incentive is at the discretion of the Board of Directors and is based on
corporate, business unit, and personal performance.  Actual payout may vary from
0% to 150% of target.  Except for retirement, death, or disability, an employee
must be employed on the date STIP is paid to be eligible to receive it.


Long-term incentives for this position are in accordance with the plan approved
by the shareholders and administered by the Board of Directors.  For your
position, the long-term incentive is targeted at 150% of your base salary.  The
provisions of each grant and of the plan are the same as those previously
communicated to you as President and Chief Operating Officer (“LTIP”).


As a special performance incentive, the Board has also authorized a grant of
200,000 non-qualified stock options (NQSO’s) at a strike price set this date,
May 9, 2007.  These options will vest in increments of 1/3 on each of the next
three anniversaries of this date.


As CEO, you will be expected to achieve and maintain two times your annual
salary in SPR stock.  You will have five years to achieve this
level.  (Restricted stock grants count toward meeting the requirement.)


In addition to the benefits described above, in the event you are terminated for
reasons other than (1) reasons relating to moral turpitude, (2) conviction of
any crime amounting to a felony, or (3) on your own volition and without
actually being requested to resign by the Board, you will be eligible to receive
one year’s base pay plus target incentive, within 30 days of termination.  This
payment shall be conditioned on the execution of appropriate releases in favor
of the Company for any and all claims connected with or arising out of your
employment or termination and will require continued maintenance of confidential
and proprietary information, a non-compete for one year, and agreement not to
disparage the Company.  This payment would not be made if you otherwise receive
any other severance, disability, or retirement payments from the Company,
including a change in control plan payment.  You further understand and agree
that, in the event that you choose to terminate your employment with the
Company, you relinquish and forfeit any and all unvested NQSO’s granted under
this agreement, together with all unvested grants under the LTIP.


You will continue to be eligible to participate in the Company's Supplemental
Executive Retirement Plan (SERP) and eligible for benefits under this Plan.  For
purposes of calculating SERP, 2 years will be added to your years of service if
you continue to be employed with SPR until age 62 or beyond.


You will continue to be eligible for the normal Sierra Pacific Resources senior
officer change in control protection as has been put in place for the senior
officers by the Board of Directors.  The current plan expires on December 31,
2007 and the board will be considering soon how to replace or renew that
plan.  The board reserves the right to change the provisions of that plan to be
consistent with competitive industry practice.  However, your benefits will be
no worse than those offered to the senior officers of the company.


The company agrees to pay the premiums on an executive life insurance policy for
you, such policy to have a death benefit equal to $1,000,000.  This executive
life insurance will be in addition to a business travel insurance policy for
which the company will also pay the premiums; such business travel insurance
policy will provide a death benefit equal to $1,000,000 in the event you die as
a result of a travel-related cause while traveling on company business.  You
will also be able to participate in the company’s group life insurance plan,
which currently provides group life insurance coverage with a death benefit
equal to 1.5 times you annual salary.


You will be eligible for all regular employee benefits including a 401K plan
that matches employee contributions dollar for dollar up to 6% (subject to IRS
limitations), and SPR’s Deferred Compensation Plan.


You will receive a perquisite allowance of $30,000 to cover such expenses as
having a Las Vegas based automobile for business use and tax preparation.  The
board is currently considering whether or not to continue to provide the
perquisite allowance benefit, and if so in what form. In the event the benefit
is discontinued, the board reserves the right to move the sum being paid into
your base salary.


You will also be provided memberships in appropriate business and social clubs
in the Las Vegas and Reno areas as are needed to completely carry out your
duties as CEO.


You will receive paid time off (PTO) in accordance with our current standard
company practice based on your years of professional work experience.


You will receive a housing allowance of $5000 per month to cover the cost of
maintaining a Reno area residence and a company vehicle for your use while in
Northern Nevada, both so long as you are employed by the Company.


The confidentiality agreement contained in your offer letter of 2003 will
continue in force.


You further agree that in the event that your employment with the Company
terminates, by you or the Company, or mutually, you will not solicit or recruit,
either directly or indirectly, any current officer or employee of Sierra Pacific
Resources or any of its subsidiaries for a period of 24 months.


The Board of Directors is pleased and excited at the prospect of having you
serve as President and Chief Executive Officer of Sierra Pacific Resources.  We
believe you are well prepared for this important challenge and ready to do great
work for our shareholders, our employees, our customers and the communities we
serve.
 


To indicate acceptance of this offer, please sign below and return one signed
original of this letter to me as soon as possible.  If you have questions about
elements of this offer, you may call me.


Sincerely,


 
Phillip G. Satre
Lead Independent Director
Sierra Pacific Resources Board of Directors






Accepted:


_____________________________
Michael W. Yackira


Date _________________________

